     Case: 1:20-cv-06189 Document #: 39 Filed: 02/08/21 Page 1 of 4 PageID #:90




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DEMOND WESTON,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )       Case No. 20-cv-6189
                                                     )       Honorable Judge Jorge L. Alonso
CITY OF CHICAGO, ESTATE OF MICHAEL                   )       Magistrate Judge Susan E. Cox
KILL, ANTHONY MASLANKA, WILLIAM                      )
MOSER, JOHN PALADINO, DAN                            )
MCWEENY, ANDREW CHRISTOPHERSON,                      )
JEROME RUSNAK, VICTOR BRESKA, and                    )
UNKNOWN EMPLOYEES OF THE CITY OF                     )
CHICAGO,                                             )
                                                     )
                              Defendants.            )

 DEFENDANTS MOSER, MCWEENY, RUSNAK, BRESKA, MASLANKA, PALADINO
  AND CITY OF CHICAGO’S JOINT UNOPPOSED MOTION FOR EXTENSION OF
                       TIME TO FILE ANSWER

       Defendants, William Moser, Daniel McWeeny, Jerome Rusnak and Victor Breska,

(“Individual Defendants”), by their attorney at Hale & Monico LLC, Anthony Maslanka and John

Paladino, by their attorney at Borkin & Scahill, Ltd. (“Defendants Maslanka and Paladino”) and

the City of Chicago (“City”), by its attorney at Reiter Burns LLP (collectively, “Defendants”),

present this motion for an extension of time to answer and in support of state the following:

       1.      Plaintiff filed his Complaint on October 16, 2020. (See Dkt. #1).

       2.      The City of Chicago was served on November 2, 2020. (See Dkt. 6).

       3.      The Individual Defendants in this case were served on December 10, 2020, making

their responsive pleadings due on date February 8, 2021. (See Dkt. 20.).

       4.      The City has previously requested two extensions of time to file a responsive

pleading. The City’s responsive pleading is currently due on February 8, 2021. (See Dkt. 23). The
     Case: 1:20-cv-06189 Document #: 39 Filed: 02/08/21 Page 2 of 4 PageID #:91




City requested the prior extensions because it plans to file a joint partial motion to dismiss with

the Individual Defendants as well as Defendants Maslanka and Paladino.

       5.        Defendants Maslanka and Paladino’s responsive pleading is due on February 15,

2021. (See Dkts. 28; 38)

       6.        Defendant Maslanka previously file a motion for an extension of time to file his

responsive pleading, however, it was only for efficiency purposes to ensure that both Maslanka

and Paladino’s responsive pleadings were due on the same date. Maslanka’s motion was granted.

(See Dkt. 38).

       7.        All Defendants will file a joint partial motion to dismiss on the deadline of February

8, 2021.

       8.        All Defendants are seeking an additional 30 days to file an answer to those

allegations they are not moving to dismissing in their February 8, 2021 filing. That would make

their answer to the remaining allegations due on March 10, 2021.

       9.        The reason for the extension is that all Defendants have requested all relevant

documentation but had not yet received all necessary materials in which to answer Plaintiff’s

Complaint.

       10.       The requested extension is not sought for purposes of delay, but is needed to allow

counsel time to gather information and investigate the allegations in Plaintiff’s Complaint.

       11.       No prejudice will be suffered by any party as a result of the requested extension.

       12.       The Individual Defendants’ counsel communicated with one of Plaintiff’s

attorneys, Mariah Garcia, who indicated plaintiff does not oppose this motion.

      WHEREFORE, Defendants, request an extension of time to answer, up to and including

March 10, 2021, and for any other relief this Court deems appropriate.



                                                   2
     Case: 1:20-cv-06189 Document #: 39 Filed: 02/08/21 Page 3 of 4 PageID #:92




Dated: February 8, 2021                  Respectfully submitted,


                                         CELIA MEZA
                                         Acting Corporation Counsel of
                                         the City of Chicago


 By: s/ Amy A. Hijjawi                          By: s/ Paul A. Michalik
 Special Assistant Corporation Counsel          Special Assistant Corporation Counsel


 Andrew M. Hale                                 Terrence M. Burns
 Amy A. Hijjawi                                 Paul A. Michalik
 Allyson West                                   Daniel M. Noland
 Hale & Monico                                  Reiter Burns LLP
 53 W. Jackson Blvd., Suite 330                 311 South Wacker, Suite 5200
 Chicago, IL 60604                              Chicago, Illinois 60606
 (312) 341-9646                                 (312) 982-0090

 Attorneys for Defendant Officers Moser,        Attorneys for Defendant City of Chicago
 McWeeny, Christopherson, Rusnak, and
 Breska
 By: s/ Emily E. Schnidt
 Special Assistant Corporation Counsel

 Steven B. Borkan
 Timothy P. Scahill
 Emily E. Schnidt
 Borkan & Scahill, Ltd.
 20 S. Clark Street, Suite 1700
 Chicago, IL 60603
 (312) 580-1030

 Attorneys for Defendants Maslanka and
 Paladino




                                            3
     Case: 1:20-cv-06189 Document #: 39 Filed: 02/08/21 Page 4 of 4 PageID #:93




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically filed the foregoing Joint

Unopposed Motion for Extension of Time with the Clerk of the Court using the ECF system,

which sent electronic notification of the filing on the same day to counsel of record.


                                                     /s/ Allyson L. West




                                                 4
